711 N.W.2d 743 (2006)
474 Mich. 1109
FARM BUREAU MUTUAL INSURANCE COMPANY OF MICHIGAN, Plaintiff/Counter-Defendant/Appellant,
v.
CITIZENS INSURANCE COMPANY OF AMERICA, Defendant-Appellee, and
Gregory Steiner, Defendant/Counter-Plaintiff/Appellee.
Docket Nos. 130696 & (21)(22), COA No. 266781.
Supreme Court of Michigan.
April 7, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the February 1, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court. The motion to stay is DENIED.